DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
This a response to Applicant’s amendment filed on 30 December 2021, wherein: 
Claims 1, 10, and 19 are amended.
Claims 2, 4, 8, 9, 11, 13, 17, 18, 20, 22, 26, and 27 are original.
Claims 3, 5-7, 12, 14-16, 21, and 23-25 are previously presented.
Claims 1-27 are pending.

Claim Objections
Claims 1-27  objected to because of the following informalities:  
Claims 1, 10, and 19 end the third to last limitation with the term “and”.  Conventional practice only ends the second to last limitation with the term “and”.
Dependent claims 2-9, 11-18, and 20-27 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, and 19, it is unclear if the newly added limitation includes “an internal process or a database”, or “an internal process” or “a database”.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the language is construed with an oxford comma such that the limitation recites “an internal process, or a database”.  Dependent claims 2-9, 11-18, and 20-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 10, and 19, the newly added language causes a lack of clarity.  In particular, each claim recites “wherein one or more features are used by one or more applications in one or more of a user interface, a report, an internal process or a database” and 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The rejections of the claims under 35 USC 112(a) found in the Office Action mailed 30 June 2021 are maintained.  They are reproduced below for Applicant’s convenience.

Regarding claims 1, 10, and 19, the disclosure fails to provide sufficient written description for “generating one or more goal models based on the profile of the patient, wherein the one or more goal models are trained with received assessment information, and wherein the trained goal models are employed to generate one or more goals for the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a 

Further regarding claims 1, 10, and 19, the disclosure fails to provide sufficient written description for “generating one or more therapy models based on one or more of the goals or other therapy models previously generated for the other patients, wherein the one or more therapy models are trained with the goals” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this 

Further regarding claims 1, 10, and 19, the disclosure fails to provide sufficient written description for “employing the one or more trained therapy models to generate one or more therapies for the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the 

Further regarding claims 1, 10, and 19, the originally filed disclosure is silent regarding the newly added limitation “wherein a score for each trained therapy model employs one or more of an associated type of trained therapy model and an evaluation for each trained therapy model employs one or more actions associated with each trained therapy model”.  Applicant identified, in amendment filed 12 August 2020, lines 22-26 of pg. 5 of the specification as support for the newly added limitation now amended.  However, lines 22-26 of pg. 5 of the specification only recites 
“As used herein, the terms ‘machine learning model’ or ‘ML model’ refer to machine learning models that may be arranged for scoring or evaluating model objects. The particular type of ML model and the questions it is designed to answer will depend on the application the ML model targets. ML models are 
Thus, the disclosure is silent regarding scoring and evaluating each model as claimed.  Dependent claims 2-9, 11-18, and 20-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 10, and 19, the disclosure fails to provide sufficient written description for “in response to the one or more results mismatching with the one or more goals, iteratively performing further actions until a match occurs, including: retraining the one or more goal models with the one or more mismatched therapy results and the profile to improve a probability of matching between the one or more mismatched therapy results and the one or more retrained goal models, wherein the one or more retrained goal models generate retrained goals for the patient; and retraining the one or more trained therapy models with one or more retrained goals, wherein the one or more retrained therapy models generate one or more retrained therapies for the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely recites similar to improve a probability of matching between the one or more mismatched therapy results and the one or more retrained goal models”.  The only mention of “improving a probability of matching” in the originally filed specification is found in lines 26-28 of pg. 40 which recites, with respect a “library of one or more models for diagnosis, goals, and therapies”, that “models that are determined to not result in somewhat matching goals and therapy results may be modified to improve the probability of matching or removed from the library.”  This is distinctly different from the newly added, narrower claim limitation.  Additionally, merely indicating that a machine learning platform performs this action does not alleviate the failings of the disclosure as the disclosure, itself, does not provide any further description besides reciting non-descript “machine learning algorithms”.  Therefore, the disclosure merely recites that this is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  Dependent claims 2-9, 11-18, and 20-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 10, and 19, the disclosure fails to provide sufficient written description for “employing geolocation information provided by a global positioning systems (GPS) device to select one or more features that include a time zone, a spoken language, a currency, or a calendar format, wherein the one or more features are used by one or more applications in one or more of a user interface, a report, an internal process or a database” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or 

Regarding claims 3, 12, and 21, the disclosure fails to provide sufficient written description for “generating one or more predicted results for the one or more therapies based on one or more of the profile, another profile previously provided for another patient, a therapy 

Regarding claims 5, 14, and 23, the disclosure fails to provide sufficient written description for “generating the one or more diagnoses further comprises weighting different types of received assessment information” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not 

Further regarding claims 6, 15, and 24, the disclosure fails to provide sufficient written description for the received assessment information to comprise biometric data to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail 

Regarding claims 7, 16, and 25, the disclosure fails to provide sufficient written description for “wherein one or more portions of the library are further employed in providing a template for the one or more goal models and the one or more therapy models” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a .  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The instant claims are directed to a method and products (system and processor readable non-transitory storage media) which fall under at least one of the four statutory categories (STEP 1: YES).  
However, the instant claims recite receiving assessment information that is employed to generate one or more diagnoses of one or more disorders for the patient; generating a profile of the patient based on one or more of the diagnoses, the received assessment information, or other profiles previously generated for other patients; generating one or more goal models based on the profile of the patient, wherein the one or more goal models are trained with received assessment information, and wherein the one or more trained goal models are employed to generate one or more goals for the patient; generating one or more therapy models based on one or more of the goals or other therapy models previously generated for the other patients, wherein the therapy models are trained with the goals; employing the one or more trained therapy models to generate one or more therapies for the patient, wherein one or more results for the one or more therapies are provided, and wherein a score for each trained therapy model employs one or more of an associated type of trained therapy model and an evaluation for each trained therapy model employs one or more actions associated with each trained therapy model; and in response to the one or more results mismatching with the one or more goals, iteratively performing further actions until a match occurs, including: retraining the one or more goal models with the one or more mismatched therapy results and the profile to improve a probability of matching between the one or more mismatched therapy results and the one or more retrained goal models, wherein the one or more retrained goal models generate retrained goals for the patient; and retraining the one or more trained therapy models with one or more retrained goals, wherein the one or more retrained therapy models generate one or more 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a machine learning (ML) platform (claims 1, 10, and 19), one or more processors (claims 1, 10, and 19), a global positioning systems (GPS) device (claims 1, 10, and 19), a user interface (claims 1, 10, In re Maucorps (609 F.2d 481,482) where the instant application seeks to optimize non-descript goal based therapy instead of the optimal number of visits by a business representative to a client.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, one or more of clinical data, biometric device data, or video data is merely recited to be received as assessment data, while geolocation information is merely used to select location-related features that are nebulously used.  Regardless, the disclosure indicates that the one or more of clinical data, biometric device data, or video data and geolocation information is merely used in their generic capacity to provide insignificant pre-Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).    This is evidenced by the absence of specificity of the components and their organization.  See, for example, at least, lines 10-19 of pg. 4, line 22 of pg. 5 - line 13 of pg. 6, lines 23-27 of pg. 6, the section “Illustrated Operating Environment” in line 13 of pg. 9 to line 2 of pg. 14, the section “Illustrative Client computer” in line 5 of pg. 14 to line 6 of pg. 20, the section “Illustrative Network Computer” in ling 8 of pg. 20 to line 2 of pg. 25, and the section “Illustrative Logical System Architecture” in line 5 of pg. 25 to line 28 of pg. 40.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  See, for example, at least, the section “Illustrated Operating Environment” in line 5 of pg. 14 to line 6 of pg. 20, the section “Illustrative Network Computer” in ling 8 of pg. 20 to line 2 of pg. 25, and the section “Illustrative Logical System Architecture” in line 5 of pg. 25 to line 28 of pg. 40.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. (US 2019/0019581, hereinafter referred to as Vaughan) in view of Knight (US 2017/0080246).

Regarding claims 1, 10, and 19, Vaughan teaches a method (claim 1), a system (claim 10), and a processor readable non-transitory storage media that includes instructions (claim 19) for managing treatment for a patient (Vaughan, Abstract, “The methods and apparatus disclosed herein provide digital diagnostics and digital therapeutics to patients. The digital personalized medicine system uses digital data to assess or diagnose symptoms of a patient, and feedback from the patient response to treatment is considered to update the personalized therapeutic interventions.”) with a machine learning (ML) platform (Vaughan, para. 10, “the digital personalized medicine system comprises digital devices with processors and associated software configured to: use data to assess and diagnose a patient; capture interaction and feedback data that identify relative levels of efficacy, compliance and response resulting from the therapeutic interventions; and perform data analysis, including at least one of machine learning, artificial intelligence, and statistical models to assess user data and user profiles to further personalize, improve or assess efficacy of the therapeutic interventions.”), comprising:
a memory for storing instructions (Vaughan, Fig. 12, memory or memory location 1210, electronic storage unit 1215); and
one or more processors that execute the instructions to perform actions (Vaughan, Fig. 12, central processing unit 1205), including: 
employing the ML platform to perform actions (Vaughan, para. 196, "FIG. 2 illustrates a method 200 for diagnosis and therapy to be provided in a digital personalized medicine platform."  The digital personalized medicine platform is construed as the ML platform.), including: 
receiving assessment information that is employed to generate one or more diagnoses of one or more disorders for the patient (Vaughan, Fig. 2, Assess subject to determine diagnosis 210; para. 169, "receive data to assess and diagnose a patient"); 
generating a profile of the patient based on one or more of the diagnoses, the received assessment information, or other profiles previously generated for other patients (Vaughan, Fig. 2, Receive new subject diagnostic data 212; para. 29, "meta-data comprises data from a user's interaction with the system's device or mobile app that captures profiles of one or more of the user's behaviors, profile, activities, interactions with the software system, interactions with games, frequency of use, session time, options or features selected, content or activity preferences."); 
generating one or more goal models based on the profile of the patient, wherein the one or more goal models are trained with received assessment information, and wherein the trained goal models are employed to generate one or more goals for the patient (Vaughan, Fig. 2, Load assessment model 214, Generate updated assessment model 216; para. 200, "In step 216, the new data is fitted to the assessment model to generate an updated assessment model. This assessment model may comprise an initial diagnosis for a previously untreated subject, or an updated diagnosis for a previously treated subject. The updated diagnosis can include a measurement of progress in one or more aspects of a condition, such as memory, attention and joint attention, cognition, behavioral response, ; 
generating one or more therapy models based on one or more of the goals or other therapy models previously generated for the other patients, wherein the one or more therapy models are trained with the goals (Vaughan, Fig. 2, Determine progress related to therapy 218; para. 201, "The therapy module scores the therapy based on the amount of progress in the assessment model, with larger progress corresponding to a higher score, making a successful therapy and similar therapies more likely to be recommended to subjects with similar assessments in the future. The set of therapies available is thus updated to reflect a new assessment of effectiveness, as correlated with the subject's diagnosis."); 
employing the one or more trained therapy models to generate one or more therapies for the patient, wherein one or more results for the one or more therapies are provided, and wherein a score for each trained therapy model employs one or more of an associated type of trained therapy model and an evaluation for each trained therapy model employs one or more actions associated with each trained therapy model (Vaughan, Fig. 2, Recommend therapy based on assessment model 220; para. 202, "In step 220, a new therapy is recommended based on the assessment model, the degree of success of the previous therapy, if any, and the scores assigned to a collection of candidate therapies based on previous uses of those therapies with the subject and other subjects with similar assessments."); and
in response to the one or more results mismatching with the one or more goals, iteratively performing further actions until a match occurs (Vaughan, Fig. 2, Monitor therapy progress, re-diagnosing as necessary 222; para. 203, "In step 222, progress of the new therapy is monitored to determine whether to extend a period of therapy.  This monitoring may include periodic re-diagnoses, which may be performed by returning to step 210. Alternatively, basic milestones may be recorded without a full re-diagnosis, and progress may be compared to , including: 
retraining the one or more goal models with the one or more mismatched therapy results and the profile to improve a probability of matching between the one or more mismatched therapy results and the one or more retrained goal models, wherein the one or more retrained goal models generate retrained goals for the patient (Vaughan, Fig. 2, Monitor therapy progress, re-diagnosing as necessary 222; para. 203, "In step 222, progress of the new therapy is monitored to determine whether to extend a period of therapy.  This monitoring may include periodic re-diagnoses, which may be performed by returning to step 210. Alternatively, basic milestones may be recorded without a full re-diagnosis, and progress may be compared to a predicted progress schedule generated by the therapy module. For example, if a therapy is unsuccessful initially, the therapy module may suggest repeating it one or more times before either re-diagnosing and suggesting a new therapy or suggesting intervention by medical professionals."  Additionally, as “to improve a probability of matching between the one or more mismatched therapy results and the one or more retrained goal models” is merely an intended use, Vaughan achieves the intended use because Vaughan at least teaches the retraining step as shown.); and
retraining the one or more trained therapy models with one or more retrained goals, wherein the one or more retrained therapy models generate one or more retrained therapies for the patient (Vaughan, Fig. 2, Monitor therapy progress, re-diagnosing as necessary 222; para. 203, "In step 222, progress of the new therapy is monitored to determine whether to extend a period of therapy.  This monitoring may include periodic re-diagnoses, which may be performed by returning to ; and 
in response to a result matching a goal, updating the profile and providing the report to one or more professional persons (Vaughan, para. 212, "If improvement has been measured in step 324, the system reports on the progress in step 326 and generates a new recommended therapy 322 to induce further improvements."  Para. 48, 57, 67, 81, 97, 117, 138, , “providing the diagnostics data and the personal therapeutic plan to a third-party system.  The third party system may comprise a computer system of a health care professional or a therapeutic delivery system.”  Para. 192, “The health care professional can be alerted to significant deviations from a therapy schedule, including whether a patient is falling behind an expected schedule or is improving faster than predicted.  Appropriate further action can then be taken by the third party based on this provided information.”  Para. 284, The health care professional can be alerted to significant deviations from the diagnosis provided by the diagnosis module and/or therapies suggested by the therapy module based on the reduced number of questions.  Appropriate further action can then be taken by the third party.  For example, third-party system can review and modify therapies suggested by the therapy module.”).
Vaughan does not teach employing geolocation information provided by a global positioning systems (GPS) device to select one or more features that include a time zone, a spoken language, a currency, or a calendar format, wherein the one or more features are used by one or more applications in one or more of a user interface, a report, an internal process or a database.
employing geolocation information provided by a global positioning systems (GPS) device to select one or more features that include a time zone, a language, a currency, or a calendar format, wherein the one or more features are used by one or more applications in one or more of a user interface, a report, an internal process or a database (Knight, para. 142, “GPS transceiver 642 may be used to localize the language and the units of measure to a physical region associated with a specific written language, thereby automatically calibrating, for example, the report regarding the user to be reported in the relevant written language and units of measure for a user or operator physically located in that region.”).
It would have been obvious to a person having ordinary skill in the art to include the localization feature of Knight in the platform and system for digital personalized medicine of Vaughan because it automatically calibrates, for example, the report regarding the user to be reported in the relevant written language and units of measure for a user or operator physically located in that region.  See Knight at para. 142.  It further would have obvious to a person having ordinary skill in the art to substitute the written language to be a spoken language because the intention of Knight is to automatically calibrate the report in a language that is understood by the operator.  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Regarding claims 2, 11, and 20, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, further comprising providing metrics for the one or more results based on one or more of participation, non-participation, or completion by the patient of the one or more therapies over time (Vaughan, para. 222, "Thus, as a subject participates in the diagnostic tests, the subject's feature value for each evaluated feature (e.g., subject's answer to a question) can be queried against the assessment model to identify the statistical correlation, if any, of the .

Regarding claims 3, 12, and 21, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, further comprising generating one or more predicted results for the one or more therapies based on one or more of the profile, another profile previously provided for another patient, a therapy model, or another therapy model (Vaughan, para. 283, "In some instances, the therapy module may rely on the diagnostic module in order to classify subjects as having different conditions or different severity levels of a condition.  Optionally, the therapy module can have its own independent prediction module or recommendation module in order to decide on next best therapy or treatment from a list of options. This decision can take into account the assessment from the diagnostic module, as well as independently compiled statistics relating to the historical probability for certain patients to respond to certain treatments, broken down by demographics like gender/age/race/etc. The therapy module can perform the predictive task using simple rules or sophisticated machine learning techniques.").

Regarding claims 4, 13, and 22, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19.
Vaughan does not explicitly teach wherein the training of the one or more therapy models further comprises employing one or more other goals that is provided by one or more of a family relative, a care giver, or a third party.


Regarding claims 5, 14, and 23, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, wherein generating the one or more diagnoses further comprises weighting different types of received assessment information (Vaughan, para. 236, "To reduce sample bias in constructing an assessment model using skewed training data, sample weighting may be applied in training the assessment model.").

Regarding claims 6, 15, and 24, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, wherein the received assessment information further comprises different types of assessment information, including one or more of clinical data (Vaughan, para. 17, "the digital therapeutics methods and apparatus disclosed herein can diagnose and treat a subject as at risk of having one or more behavioral, neurological or mental health disorders among a plurality of behavioral, neurological or mental health disorders in a clinical or nonclinical setting, with fewer questions, in a decreased amounts of time, and with clinically acceptable sensitivity and specificity in a clinical environment, and provide treatment recommendations."), biometric device data (Vaughan, para. 179, "Many types of sensor, biosensors and data can be used to gather data of the subject and input into the diagnosis and treatment of the subject."), or video data (Vaughan, para. 172, "Data sources can comprise either active or passive sources, in digital format via one or more digital devices such as mobile phones, video capture,").

Regarding claims 7, 16, and 25, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, further comprising providing a library for a plurality of the other patient profiles, the other goal models, and the other therapy models, wherein one or more portions of the library are further employed in providing a template for the one or more goal models and the one or more therapy models (Vaughan, para. 193, "Diagnostic data relating to each treated patient are stored, for example in a database, to form a library of diagnostic data for pattern matching and machine learning.").

Regarding claims 8, 17, and 26, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, further comprising providing one or more of a patient profile app, a goal model app, a therapy model app, or a patient analysis app, wherein each app provides a graphical user interface to enable editing and displaying information (Vaughan, para. 274, "The computer system 1201 can include or be in communication with an electronic display 1235 that comprises a user interface (UI) 1240 for providing, for example, questions and answers, analysis results, recommendations.  Examples of UI's include, without limitation, a graphical user interface (GUI) and web-based user interface.").

Regarding claims 9, 18, and 27, Vaughan teaches the method of claim 1, the system of claim 10, and the processor readable non-transitory storage media of claim 19, further comprising providing a graphical user interface that displays analysis of the one or more goals, the one or more therapies, the one or more results, the one or more diagnoses, and one or more predictive results (Vaughan, para. 274, "The computer system 1201 can include or be in communication with an electronic display 1235 that comprises a user interface (UI) 1240 for providing, for example, questions and answers, analysis results, recommendations.  Examples of UI's include, without limitation, a graphical user interface (GUI) and web-based user interface.").

Response to Arguments
Applicant’s arguments filed 30 December 2021 with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate the associated objections.  Therefore, these objections are withdrawn.  

Applicant's remaining arguments filed 30 December 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that the Office Action “declares” that the specification must explain how the inventor intends to achieve the claimed function satisfy the written description requirement.
Examiner respectfully disagrees.  The Office Action does not “declare” this.  The requirement that the specification must explain how the inventor intends to achieve the claimed function satisfy the written description requirement, and in particular computer-implemented functions, comes directly from MPEP 2161.01 Computer Programming, Computer Implemented Inventions, and 35 USC 112(a) or Pre-AIA  35 USC 112, First Paragraph.  In particular, section (I) Determining Whether There is Adequate Written Description for a Computer-Implemented Functional Claim Limitation.  This has been and is also identified in the rejections themselves.  
Applicant then asserts that the Office Action admits that a person of ordinary skill in the art could practice the claimed invention as intended without knowledge of the inner workings of a particular ML platform.
Examiner respectfully disagrees.  The Office Action makes no such admission either implicitly or explicitly.
The rejections stand.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that amended independent claim 1 of the instant application is patent eligible because it is similar to claim 2 of Example 46 in the Office’s October 2019 Update: Subject Matter Eligibility (hereinafter referred to as PEG October 2019 Update).  Here, Applicant asserts that the claim 1 provides employing geolocation information provided by a global positioning systems (GPS) device to select features that include a time zone, a spoken language, a currency, or a calendar format, that these features are used by applications in a user interface, a report, an internal process or a database, and also provides in response to a result matching a goal, a report is provided to one or more professional persons.
Examiner respectfully disagrees.  Example 46 is merely an example to further understanding and is not precedential. Additionally, contrary to Applicant's assertions, the instant amended claim 1 is wholly unrelated to claim 2 of Example 46.  In particular, Example 46 explicitly identifies, under Step 2A, Prong 2, that 
“[l]imitation (d) specifies that the monitoring component automatically sends a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with the feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral 
As identified in the rejection, Applicant's alleged meaningful limitations are merely part of the claimed abstract idea.  In particular, the instant claims are absent any meaningful limitation akin to limitation (d) of Example 46.  Applicant’s alleged meaningful limitation of employing geolocation information to select data features to be nebulously used by unidentified applications in a user interface, a report, an internal process, or a database, does not control some other meaningful device and its associated function that integrates the judicial exception into a practical application like limitation (d) of Example 46 does.  In particular, the disclosure is silent regarding any potential use, leaving a reader to guess what any use by an application might be.   Additionally, the end result of the instant claims is merely providing a report is SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)).  Furthermore, the rejection above has been updated to address this newly added language, most of which is wholly part of the judicial exception.
Applicant also asserts that the remaining claims stand and fall with claim 1.
Examiner notes that, as identified above as well as in the rejection of the claims, the claims fall with claim 1.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant asserts that the cited prior art does not teach the newly amended limitations of independent claims 1, 10, and 19.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims under 35 USC 103, above, that address the amended claims.  

Applicant also asserts that the dependent claims (claims 2-9, 11-18, and 20-27) and those rejected under 35 USC 103 (claims 4, 13, and 22) are non-obvious and allowable for the same reasons as independent claims 1, 10, and 19.
Examiner respectfully disagrees.  As identified above, the independent claims 1, 10, and 19, and their dependent claims 2-9, 11-18, and 20-27, are all rejected in one form or another under 35 USC 112, 101, and 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715